

114 S113 IS: Public Land Job Creation Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 113IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo ensure that Federal Register notices submitted to the Bureau of Land Management are reviewed in
 a timely manner.1.Short titleThis Act may be cited as the Public Land Job Creation Act of 2015.2.Review of certain Federal Register noticesIf, by the date that is 45 days after the date on which a State Bureau of Land Management office has submitted a Federal Register notice to the Washington, DC, office of the Bureau of Land Management for Department of the Interior review, the review has not been completed—(1)the notice shall consider to be approved; and(2)the State Bureau of Land Management office shall immediately forward the notice to the Federal Register for publication.